ICJ_130_PedraBranca_MYS_SGP_2008-05-23_JUD_01_ME_03_EN.txt.            JOINT DISSENTING OPINION OF JUDGES
                  SIMMA AND ABRAHAM

ranslation]

Disagreement with the part of the Judgment concerning sovereignty over
dra Branca/Pulau Batu Puteh — Agreement with the position of the Court in
 our of the sovereignty of Johor in 1844 — Unconvincing nature of the Judg-
 nt’s demonstration regarding the subsequent transfer of sovereignty to Sing-
ore — Twofold legal basis for the solution adopted by the Court : tacit agree-
 nt and acquiescence — Failure to choose between the two — Regrettable lack
 reference to acquisitive prescription — Importance of the acquiescence or
nsent of the original sovereign to the transfer of sovereignty whatever the area
nsidered — In the present case, conditions required for transfer of sovereignty
t fulfilled in the absence of express consent — In particular, lack of conduct
 the United Kingdom and Singapore clearly and publicly manifesting sover-
 n intent towards the island — Consequently, impossibility of deducing from
  silence of Johor, and subsequently Malaysia, acquiescence to the relinquish-
 nt of its original sovereignty.



                                      I

1. The dispute settled by the present Judgment principally concerns
vereignty over the island of Pedra Branca/Pulau Batu Puteh, at issue
tween Malaysia and Singapore, and, less directly, sovereignty, in con-
ntion between the same two States, over two maritime features of
 nor importance near the aforementioned island, Middle Rocks and
 uth Ledge.
In the first point of the operative clause, the Judgment finds that sov-
eignty over Pedra Branca/Pulau Batu Puteh belongs to Singapore, in
e second point that sovereignty over Middle Rocks belongs to Malay-
  and in the third that South Ledge falls under the sovereignty of the
ate in the territorial waters of which it is located.

2. We voted in favour of the last two points, but against the first.

We disagree with the reasoning which led the Court to find in favour of
ngapore’s claim to Pedra Branca/Pulau Batu Puteh, to which most of
e Judgment is devoted, and quite legitimately so.

Since our disagreement concerns questions of law and of fact which we
lieve are of some importance, we feel we must explain our reasons.


                                                                            108

                                   II

 3. The reasoning relied on by the Court bases in the part of the Judg-
ent concerning Pedra Branca/Pulau Batu Puteh can be broken down
 o two sections. The first relates to the period prior to the construction
 Horsburgh lighthouse on the island by the British, on which prepara-
ry work began in 1844. Consideration of the facts relating to that
riod prompts the Court to conclude (Judgment, para. 117) that in 1844
e island was under the sovereignty of the Sultanate of Johor, of which
alaysia is now the undisputed successor State.
 The Court then moves on to a second phase of its reasoning, from
 ragraph 118 until its final conclusion in paragraph 277, considering the
nduct of the two Parties (and their predecessors, Johor for Malaysia
 d Britain for Singapore) from the beginning of the construction of the
 hthouse until the present. That long and meticulous analysis, which,
 wever, as we will indicate shortly, is not without weaknesses, leads the
ourt to the conclusion that, today, “sovereignty over Pedra Branca/Pu-
u Batu Puteh belongs to Singapore” (ibid., para. 277). According to the
dgment, from 1844 onwards a process took place which resulted, at a
 te which it is impossible to ascertain precisely, in sovereignty over the
and passing from the Sultanate of Johor (or its successor Malaysia) to
ngapore (or its predecessor the United Kingdom). The Court describes
 s process as evidence of a “convergent evolution of the positions” of
e Parties over time regarding sovereignty over the island (ibid.,
 ra. 276). That “convergent evolution” might lead one to deduce either
at a “tacit agreement” on the transfer of sovereignty had been reached
tween the Parties or that Johor had acquiesced to that transfer by con-
 ct having given rise to inalienable rights for Singapore. Between the
 al foundations of “tacit agreement” and of “acquiescence”, which are
fined respectively in paragraphs 120 and 121 of the Judgment, the
ourt refrains from making a choice, merely noting in fine that the con-
 ct of the Parties as a whole over the period considered — more than a
ntury and a half in all — changed the holder of sovereignty. While it is
ue that neither the will of the “new sovereign” to acquire sovereignty
 r the consent of the “former” sovereign to relinquish it were ever for-
ally expressed at any time, according to the Court both can be deduced
om a consideration of the relevant facts.


4. We have no objection to the first part of the Court’s demonstration,
at concerning the period before 1844. Overall, it seems convincing.

From ancient times it is impossible to date with accuracy, the Sultanate
 Johor, which originally stretched both north and south of the Straits
 Singapore, had held sovereignty over Pedra Branca/Pulau Batu Puteh,
 island located at the entry to the Straits. After the partition of the Sul-
nate into two sovereign entities in 1824 to 1825, that “original title” to

                                                                        109

e island passed to the entity with its mainland territory north of the
raits, which also kept the name “Sultanate of Johor”. It is to this State
at Malaysia is successor.
 5. By thus declaring that “in 1844, th[e] island was under the sover-
 nty of the Sultan of Johor” (Judgment, para. 117), the Court accepts
alaysia’s principal argument, albeit temporarily, and rebuts the main
gument developed by Singapore. Malaysia based the greater part of its
gument on the original title to the island held by the Sultanate of Johor
om “time immemorial”, a title which was said to have been transferred
rough succession to present-day Malaysia, while Singapore, which
undly disputed that argument, asserted that on the eve of the construc-
 n of the Horsburgh lighthouse, in 1850, the island was terra nullius, or,
 least, that its legal status was indeterminate.
 Had it accepted Singapore’s argument (either the principal one or that
 the alternative), the Court would inevitably (and logically) have had to
oclaim Singapore’s sovereignty over the island today. Had the island
en terra nullius in 1850 or its status then been impossible to determine,
   convincing argument could have tipped the scales in Malaysia’s
vour on the basis of either premise : either the United Kingdom acquired
vereignty by legally taking possession of a terra nullius in 1850, or, fail-
g that, the mass of effectivités from 1850 to 1980 (the critical date)
ould necessarily have led to a settlement in favour of Singapore.

6. However, as we have seen, the Court did not accept either Singa-
 re’s principal or alternative argument, having decided that in 1844, on
e eve of the construction work on the lighthouse, the island belonged to
hor. The Court also acknowledged that present-day Malaysia is the
ccessor of the Sultanate of Johor in 1844, which moreover Singapore
d not dispute.
The Court nevertheless reached the final conclusion that the island is
 w under the sovereignty of Singapore, by virtue of a gradual process of
 nsfer of sovereignty it felt able to deduce from the conduct of the
 rties since 1850.
It is on this point precisely that we part company with the Judgment
d for the following reasons.


                                   III

 7. We have no major criticism of the legal principles laid down by the
ourt, on the basis of which it then goes on to consider the relevant facts.
owever, we are not at all convinced by the way the present Judgment
 plies those principles to the facts of the case and, consequently, by the
suing conclusions it draws in the present case.

 In summary, our position is the following : the conditions and criteria
hich the Judgment lays down and to which it subordinates the transfer

                                                                        110

  sovereignty from one State to another in the absence of an express
 reement between the former and the new sovereign seem to us legally
rrect overall. But we firmly believe that those conditions were far from
 filled in the present case, contrary to what is asserted in the Judgment,
hich for this reason we fear may constitute a dangerous precedent.

8. It is from paragraph 120 to paragraph 125 that the Judgment sets
t the relevant legal principles on the transfer of sovereignty.

 There can be no doubt that such a transfer may occur through an
press agreement between the initial holder of sovereignty and another
ate.
 What is harder to decide, however, is whether there can be a transfer of
vereignty in the absence of an express agreement.
 In principle, the answer to the above question is in the affirmative ; it is
hat the Judgment declares and we have no objection on that score.
owever, the conditions of such a transfer need to be rigorously defined,
presumption in favour of maintaining the sovereignty in the hands of
e initial holder must be clearly asserted and that presumption should
 t be lightly regarded as having been overturned.
 9. In this respect, the presentation made by the Judgment of the appli-
ble legal principles is not faultless, even though it does essentially
flect our concerns.
 10. The two legal foundations on which the Judgment relies, without
 ting for either or even indicating whether and how they might be com-
ned, are “tacit agreement” and “acquiescence” (see paragraph 3 supra).
  sovereignty can be transferred by an express agreement, it must also
  so by tacit agreement (if the conditions for it are met), since interna-
 nal law is not formalistic as regards agreements and since what can be
 ne by an express agreement may also, in principle, be done by a tacit
 reement ; that is what, in substance, is explained in paragraph 120.
 so, the conduct of a State which possesses sovereignty over a territory
 t which refrains from responding to the acts of another State which is
ting in the territory concerned à titre de souverain may amount to
quiescence by the former to the transfer of sovereignty to the latter,
eating inalienable rights for the latter State : that is what, in substance,
 stated in paragraph 121.

11. It is probably true, as a general rule, that what States can achieve
  an express agreement may also result from a tacit agreement between
em. There is also no doubt that the notion of acquiescence plays an
portant role in international law in various contexts. One may, how-
er, wonder whether the more relevant concept regarding the transfer of
 ritorial sovereignty — rather than tacit agreement or acquiescence —
acquisitive prescription, which in a way encompasses the other two
 tions and which regrettably the Judgment does not mention.


                                                                         111

If prescription is defined as a means of acquiring sovereignty over a
ritory characterized by
   “continuous and undisturbed exercise of sovereignty over it during
   such a period as is necessary to create under the influence of histori-
   cal development the general conviction that the present condition of
   things is in conformity with international order” (L. Oppenheim
   LL.D., International Law, Vol. I, Peace, 1905, p. 294, para. 242),
  as “the acquisition of sovereignty through the continuous and peaceful
ercise of State authority over a determined territory” (Charles Rous-
au, Droit International Public, Vol. III, “Les Compétences”, p. 183,
 77), then the notion might be used to account for the process by
hich a State acquires sovereignty over a territory which did not
  ginally belong to it and without the express consent of the original
vereign.
 12. It is true that Singapore itself refrained from invoking this notion
 pressis verbis, even though it would have been in its interest.
 It is easy to understand why : Singapore’s whole line of argument, both
  ncipally — the idea of terra nullius — and in the alternative — the
determinate status of the island prior to 1850 — was based on the
emise that Johor had no title to sovereignty over the island before the
nstruction of the lighthouse, so that there was no reason to seek out or
entify the mechanism by which sovereignty could have been transferred
 er 1850 from Johor to Singapore.
 However, as Singapore could not, in addition, rule out the possibility
at the Court might reach the opposite conclusion to its assertion on the
  al status of the island in 1844-1850, it had to advance a line of argu-
ent (in the further alternative, in short) permitting the Court to decide
 fine that even if Johor held sovereignty over the island in 1850, Malay-
   no longer did so now.
 This was why Singapore relied on the “effective and peaceful exercise
 State authority” over the island over a long period. These terms, which
e similar to the ones used by Max Huber in the Award in the Island of
 lmas case while remaining sufficiently general, in a way left it for the
ourt itself to determine the most appropriate legal basis on which, if
ed be, to base the transfer of sovereignty over the period concerned.

13. On that point, one idea unmistakably emerges from the jurispru-
nce : when there is an original sovereign, no exercise of State authority,
wever continuous and effective, can result in a transfer of sovereignty
 t is not possible to establish that, in one way or another, the original
vereign has consented to the cession of the territory concerned or
quiesced in its transfer to the State having de facto exercised its author-
. Without such consent — or acquiescence — original title cannot be
ded, even when confronted by a continuous and effective exercise of
thority by a State other than the holder.
That is what the Court recently pointed out in the case concerning the

                                                                       112

 nd and Maritime Boundary between Cameroon and Nigeria (Cam-
oon v. Nigeria : Equatorial Guinea intervening) (see, in particular, the
dgment in I.C.J. Reports 2002, pp. 346 et seq., paras. 62 et seq.). In its
dgment, the Court declined to attach legal effects to the acts of sov-
eignty performed by Nigeria in the disputed territory, since, as it said in
bstance, Cameroon held an earlier title to sovereignty and it could not
 regarded as having acquiesced to the transfer of that title to Nigeria.

 14. Consequently, the only way Singapore could establish its sover-
 nty over the island, after the finding that Johor held sovereignty in
 50, was by demonstrating that over the subsequent period, Johor, then
  successor, Malaysia had, by consistent conduct over a long period,
cepted as legitimate the effective exercise of authority on the island by
e British and later the Singaporean authorities ; in other words, that
ngapore had become sovereign through acquisitive prescription. With-
 t actually using the expression, Singapore, in our view, was asking the
ourt to apply the concept.
 15. The cautiousness of counsel for Singapore regarding this expres-
 n is probably explained by the fact that both scholarly opinion and
 ernational jurisprudence have long had reservations and to some extent
ntinue to do so about prescription as a means of acquiring sovereignty
  a new sovereign in place of the original sovereign, and without the
 ter, ex hypothesi, giving its express consent.

 But mere avoidance of a word designating a legal notion is not enough
 make it disappear from the argument. And while we can appreciate the
nsiderations of tactical prudence which prompted Singapore, in its
 itten and oral pleadings, to avoid too clearly designating a legal basis
hich from its standpoint it might have considered awkward, we regret
at the Court itself was not more explicit in stating the legal principles
hich it has applied.

16. In fact, it is not of great importance that, as basis for the solution
adopts, the Court should use this or that legal category or characteriza-
 n, as those categories, it must be acknowledged, are often not hermeti-
 ly separated from one another.
Thus, whether one says that a State can acquire sovereignty over a ter-
ory by tacit agreement with the previous sovereign, or by supposed
quiescence, or that the acquisition should be regarded as having taken
ace through prescription, the essential question is in what conditions a
cit agreement having such an effect can be regarded as reached ; acqui-
cence as established or prescription as acquired ? In short, what matters
 ove all is ascertaining what effects international law attaches to this or
at conduct by the States concerned relating to territorial sovereignty,
 her than choosing between one expression or another capable of char-
terizing the legal process leading from cause to consequence.


                                                                       113

17. As for the conditions to which the implementation of acquisitive
escription is subject, we know that there are four. First, the State which
 ies on it must exercise authority over the territory concerned à titre de
uverain, which implies, on the one hand, the effective exercise of the
 ributes of sovereignty (corpus), and, on the other hand, sovereign
 ent (animus). Second, the exercise of authority must be peaceful and
ntinuous. Third, the exercise of sovereignty must be public, which is to
y visible, an essential condition for establishing the acquiescence —
rough failure to respond — of the State holding the original title.
 urth and last, the exercise of authority must continue in the conditions
 t described for quite a long period. Although it did not mention pre-
 iption, as we have said, the Court would not seem to have intended to
ply criteria other than those in the present case.




                                  IV

18. In this case, the first and third of the aforementioned conditions
e particularly important. This means that the Court had to answer two
 estions.
First, did Singapore, or its predecessor Great Britain, openly manifest
 intention to act as sovereign on Pedra Branca/Pulau Batu Puteh dur-
g the period concerned ?

Secondly, should Malaysia — or its predecessor — be regarded as
 ving tacitly acquiesced, or consented, by its failure to respond for a
fficiently long period, to the transfer of sovereignty over the island to
ngapore ?
If the answer to both questions is yes, as it is in the Judgment, the
 ulting legal conclusion is that Singapore acquired sovereignty over the
and. It is unimportant that the date of that transfer of sovereignty is
 possible to pinpoint accurately ; it is of secondary importance whether
e process concerned is described as having given rise to a tacit agree-
ent, as the outcome of the acquiescence of the original sovereign, or as
aracterizing an acquisition of territory by prescription.

19. We, however, consider that the Court should have answered the
o above questions in the negative, and that there could thus have been
ither tacit agreement, acquiescence nor acquisition by prescription.

20. The importance of the assertion made in paragraph 122 of the
dgment cannot, in our opinion, be stressed enough :
     “Critical for the Court’s assessment of the conduct of the Parties
  is the central importance in international law and relations of State
  sovereignty over territory and of the stability and certainty of that

                                                                      114

   sovereignty. Because of that, any passing of sovereignty over terri-
   tory on the basis of the conduct of the Parties, as set out above, must
   be manifested clearly and without any doubt by that conduct and
   the relevant facts. That is especially so if what may be involved, in
   the case of one of the Parties, is in effect the abandonment of sov-
   ereignty over part of its territory.”


21. Applying this criterion, we do not think that the “conduct of the
rties” in the present case was manifested “clearly and without any
ubt” within the meaning which the Court attributes to it, namely the
quiescence of Johor (or Malaysia) to the claim of sovereignty by Sing-
ore (or Great Britain).

 22. Let us first consider the conduct of Great Britain and its successor
ngapore.
 The Court rightly rejects as irrelevant the acts performed between 1844
 d 1851 for building and commissioning the lighthouse. For they con-
 ned no manifestation of any intent to act as sovereign regarding the
and territory on which the lighthouse was built (see the long passages
 paragraphs 126 to 162, after which the Court “does not draw any con-
usions about sovereignty based on the construction and commissioning
 the lighthouse”).

 As regards the period from 1852 to 1952, after setting aside everything
hich related solely to the maintenance and operation of the lighthouse
  the British authorities, the Court considers three types of activity
 egedly capable of manifesting Great Britain’s intention to act as sov-
eign on the island : British and Singaporean legislation regarding the
orsburgh lighthouse and other lighthouses in the region ; constitutional
velopments relating to Singapore’s status ; and control over fishing
tivities in the region in the 1860s. However, in none of those elements
 es it discern a clear manifestation of a British claim to sovereignty.


23. It is clear that it is the exchange of correspondence of 1953 which
nstitutes the principal element militating in favour of Singapore’s
 ims. It is patently a decisive passage in the Court’s reasoning. But it is
rdly convincing.
In reply to an enquiry by the Colonial Secretary of Singapore intended
o clarify the status of Pedra Branca”, the Acting State Secretary of
hor indicated, in a letter of 21 September 1953, that “the Johore Gov-
nment does not claim ownership of Pedra Branca”.

24. Even accepting, as is reasonable, that there was no difference in
eaning in the mind of the signatory of that reply between “ownership
” and “sovereignty over”, and that the expression “does not claim”
                                                                       115

plies belief that there was no title, very few conclusions can be drawn,
ectly at least, from the 1953 exchange of correspondence.

 On the one hand, it is clear that, as regards Singapore, there is nothing
re to indicate a claim of sovereignty, since, on the contrary, the enquiry
  the Colonial Secretary was aimed at obtaining information to clarify
e status of the island.
 On the other hand, as regards Johor, if we follow the reasoning of the
ourt up to paragraph 191 — before it turns to the 1953 correspond-
ce — there can be no doubt that the assertion in the reply by the Sec-
 ary of State (Johor does not possess title to sovereignty over Pedra
 anca) is quite simply wrong, as the Judgment’s whole demonstration
 ds to the conclusion that in 1953 sovereignty over the island did indeed
long to the Sultan of Johor. Is an error made in a letter such as the one
ncerned, albeit signed by a senior official, sufficient to deprive a State
 its sovereignty over a territory ? Certainly not. Nor does the Judgment
 im the contrary, since it explains (para. 227) that “the Court does
 t consider the Johor reply as having a constitutive character”. But if
e effect of the letter from the Secretary of State was not to cause Johor
  lose the sovereignty it held over the island, still less transfer that
vereignty to Singapore or to Great Britain as the colonial Power,
hat possible relevance could it have to the present case ? Perhaps in that
e exchange of correspondence must necessarily have alerted the authori-
 s of Johor to the fact that it was possible — or even probable — that
ngapore (or Great Britain) might be tempted to claim sovereignty over
e island, on the basis of the reply received, so that the acts performed
  the colonial authorities of Singapore — then by Singapore after its
dependence —must have been more readily recognizable by Johor after
 53 as possible manifestations of sovereignty and treated accordingly.



25. By their very nature and purpose, those acts would also have had
lend themselves to such an interpretation, that is, to being understood
manifestations of sovereign intent.

Yet, if we examine the conduct of Singapore (or Great Britain) after
53 — as the Judgment does from paragraph 231 onwards — we find
ry few acts of this kind.

26. Under the title “The conduct of the Parties after 1953”, the Court
eticulously reviews eight types of activity performed by Singapore
nder the letters (a), (b), (c), (d), (e), (f), (i) and (j) — the other
tivities considered relating to Malaysia).
In a number of cases the Court concludes that the activities concerned
 re irrelevant, finally concluding that only five constitute possible mani-
 tations of sovereignty. But that is a very meagre harvest.

                                                                       116

 The first of those activities is the various investigations allegedly car-
 d out by Singapore, especially after 1980, into accidents which occurred
  the vicinity of Pedra Branca/Pulau Batu Puteh. However, apart
om the fact that this activity was somewhat belated, it is far from
 early” manifesting a claim to sovereignty over the island. It is more
 ectly linked to Singapore’s responsibilities as the operator of the
 hthouse and to its duty, under various conventions to which it is a
 rty, to maintain the lighthouse so as to prevent maritime hazards as
  as possible.

Secondly, on two occasions, in 1974 and 1978, the Singaporean authori-
s required Malaysian visitors, on more or less official missions, to
quest prior permission to enter the “territorial waters” of the island or
 visit the lighthouse, and the visitors complied with that requirement.
 t that acceptance may very easily be explained by the respect due to
e owner of the lighthouse (Singapore, indisputably), since the island is
ry small and its surface is almost entirely occupied by the lighthouse in
 estion. Also, these were minor incidents and it was, moreover, at
ound that time that Malaysia began to display signs of irritation with
ngapore’s conduct (see Judgment, para. 238).

Thirdly, the ensigns of the British then the Singaporean Navy were
ntinually flown on the lighthouse. But the Court itself acknowledges
at the flying of an ensign, unlike a national flag, does not constitute a
anifestation of sovereignty. Yet it appears to reproach Malaysia for not
ving protested, when it did so in 1968 at the display of the Singaporean
sign on another island in the same region, Pulau Pisang. Yet the fact
at Malaysia reacted unnecessarily to a similar act performed elsewhere
 es not change the nature of the one at issue here and cannot confer
 on it sovereignty which it does not possess.


 Fourthly, in 1977, Singapore installed military communications equip-
ent on the island. The Court notes (ibid., para. 248) that “Singapore’s
tion is an act à titre de souverain”, which one can accept ; but the sig-
ficance of that statement is singularly diminished by the indication,
hich is prudent but fully accords with reality, that “[t]he Court is not
 le to assess the strength of the assertions made on the two sides about
 alaysia’s knowledge of the installation” (of military equipment). Con-
quently, it cannot be asserted that this was an activity which was a vis-
 e and manifest display of State power.


 Lastly, in 1978 the Port of Singapore Authority studied the possibility
 extending the island by reclaiming land from the surrounding sea and
unched a public tender to this end in the press, without any response
om Malaysia. However, the proposal was apparently soon abandoned.

                                                                       117

                                    V

27. In all, the few acts capable of being considered as manifestations
 sovereignty by Singapore share two characteristics : on the one hand,
ey are minor and sporadic and, on the other, they occurred on dates
ry close to 1980, the year in which Malaysia officially claimed sover-
 nty over Pedra Branca/Pulau Batu Puteh and rejected Singapore’s
 im.

Both when considered separately and viewed as a whole, the acts per-
rmed by Singapore cannot be regarded as constituting the indisputable
d public exercise of sovereign authority against which Malaysia should
ve protested in order to preserve its own sovereignty over the island.

 This is thus a long way from the visible, continuous and peaceful exer-
 e of the attributes of sovereignty over a long period which, as a result
 the lack of protest by the initial sovereign, might eventually have given
 e to legal title for the new sovereign. It is true that silence may speak,
 the Judgment says (para. 121). But only in circumstances where words
ould have been necessary.
 28. It may be objected that on an island the size of Pedra Branca/Pu-
u Batu Puteh — on which, once the lighthouse had been built, there is
arcely any room for any other significant activity — it is rather difficult
 find many examples of the exercise of State authority. Should we not,
  those circumstances, reduce our requirements and settle for a few
anifestations of authority — even a very few — not followed by pro-
 ts ? Would it not be better to apply mutatis mutandis the dictum of the
 rmanent Court of International Justice in the case concerning the
 gal Status of Eastern Greenland (Denmark v. Norway), according to
hich we might be satisfied “with very little in the way of the actual exer-
 e of sovereign rights” in the case of “claims to sovereignty over areas
  thinly populated or unsettled countries” (Judgment, 1933, P.C.I.J.,
 ries A/B, No. 53, p. 46), a dictum which this Court has recently said it
und particularly applicable in the case of “very small islands which are
 inhabited or not permanently inhabited” (Sovereignty over Pulau Ligi-
n and Pulau Sipadan (Indonesia/Malaysia), Judgment, I.C.J. Reports
 02, p. 682, para. 134) ?

29. Our answer is a resolute no. The Court’s task in the two cases
entioned was to attribute sovereignty over a given territory on the basis
 effectivités (if necessary by weighing up competing effectivités) in the
 sence of an original title. Here, the issue is quite different : there is an
 ginal sovereign — at least according to the Court’s analysis which we
dorse — and what has to be determined is whether title was transferred
 another sovereign without the first one expressly indicating its consent.
  that context, there is nothing to warrant lowering our requirements ;
r it is not the effectivités in themselves which are sought, but the con-

                                                                         118

nt (or acquiescence) of the original sovereign which, if it was not actu-
 y expressed, must at least be deducible without a shadow of a doubt
om its conduct. Such a conclusion, it will be countered, will be very dif-
ult to reach in the case of small portions of territory which are un-
habited or ill-suited to human activity. That may well be true ; but the
 shot would merely be that the maintenance of the original title to sov-
eignty, which is presumed, would constitute the legally appropriate
 ution.
 30. That, in the present case, is the conclusion the Court should, in our
 w, have reached. After enunciating legally well-founded principles,
beit somewhat approximately formulated, in applying them the Court
 s gradually diverged from them. Its reasoning is more or less as it
ould have been if, in the absence of original title, it had had to assess
e competing effectivités of the Parties. In so doing, it has followed a
urse which could only lead it to a conclusion we hold to be mistaken.


                                           (Signed) Bruno SIMMA.
                                          (Signed) Ronny ABRAHAM.




                                                                      119

